Russell, J.
1. No error of law being assigned, and the evidence author- • izing the conviction of the accused, the trial judge did not err in over-ruling the motion for a new trial.
2. Evidence to the effect that the accused was seen to hand to the person named in the indictment as the purchaser of intoxicants a bottle, which was shortly thereafter obtained from the latter, and which contained whisky, and received in return, from the party to whom the bottle was handed, something which the witness could not see, but which was placed in the pocket of the recipient, is sufficient to support the inference that the person who parted with the bottle of whisky received, either by way of sale or barter, sufficient consideration to authorize a conviction of a violation of the general prohibition law. Judgment affirmed.